DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 09/07/2021 wherein, claims 1, 8-9, and 16-17 were amended, claims 5-7 and claims 13-15 were cancelled, no new claims were added. Accordingly, claims 1-4, 8-12, and 16-20 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 09/07/2021, with respect to 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant’s arguments, filed on 09/07/2021 with respect to the 102 rejection of claims 1, 4, 9, 12, 17, and 20 have been fully considered and are persuasive except for the fact that Bird does not disclose or teach said error correction bits are included in the trailer of the data packet. The examiner respectfully disagrees with this statement since Fig. 3 displays data packet 300 originating from car 301 and paragraph [41] recites: “serial numbers, source addresses, packet timing information, out-of-band signaling, error correction bits and other metadata or data layer packet information”, “these supporting data fields as well as others can be used to provide correct levels of redundancy, timing, propagation, etc., so that sufficient packets traverse sufficient distances to be useful. In addition, metadata can be used, where necessary, to provide mechanisms to eliminate or reduce relaying packets as needed”). Therefore, the rejection has been withdrawn.  Furthermore, upon further consideration, a new ground of rejection is made in view of the amended limitations.
Applicant’s arguments with respect to claims 5-7 and 13-15, although are moot because these claims have been cancelled, but have been considered in view of their limitations being added to the independent claims. The applicant argues that Ichibachi is silent about the data part in the frame 
Furthermore, applicant’s arguments with respect to claims 8 and 16 have been considered but are moot because the claims from which these claims depend have been cancelled and they are now dependent upon independent claims 1 and 9 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1, 9, and 17 recite, “after transmitting the data packet to the server or other intelligent vehicles, the method further comprises”. However, while page 10 discusses the transmitting module 500 which is configured to transmit the data packet, the fact that “after” the transmission of the data packet, the recited method steps takes place is not specified in the disclosure. Therefore, this limitation is not well-supported in the specification because the specification does not explicitly specify the time/order upon which the remaining set of steps recited in the claims take place.
 Claims 2-4, 8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected independent claims 1, 9, and 17 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, 16, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US2012283945; “Bird”) in view of Ichibachi (JP2013058845A; citations taken from description of English translation).
Regarding claims, 1, 9, and 17, Bird teaches data transmission method for an intelligent driving vehicle (Abstract; Fig. 3; [37]-[42]) comprising: 
acquiring data to be transmitted ([37];[41]); 
encoding the data to be transmitted to generate encoded data; generating a check digit according to the data to be transmitted; adding the encoded data to a data packet, wherein a trailer of the data packet comprises the check digit (Fig. 3: data packet 300 originating from car 301; [41]: “serial numbers, source addresses, packet timing information, out-of-band signaling, error correction bits and other metadata or data layer packet information”, “these supporting data fields as well as others can be used to provide correct levels of redundancy, timing, propagation, etc., so that sufficient packets traverse sufficient distances to be useful. In addition, metadata can be used, where necessary, to provide mechanisms to eliminate or reduce relaying packets as needed.”)
transmitting the data packet to a server or other intelligent driving vehicles (Fig. 3: Car 301 – data packet 300 – Car 302; [42]); 
However, Bird does not explicitly state, acquiring a data length of the encoded data; after transmitting the data packet to the server or other intelligent driving vehicles, extracting the data length in the header of the data packet; extracting the encoded data and the check digit based on the data length; decoding the encoded data to generate decoded data;  performing a check on the decoded data based on the check digit; transmitting the decoded data to an application layer of the server and the intelligent driving vehicle when the check passes; and discarding the decoded data, and feedbacking a transmission failure message when the check fails.
On the other hand, Ichibachi teaches acquiring a data length of the encoded data (Fig. 2; [0016]); after transmitting the data packet to the server or other intelligent driving vehicles, extracting the data length in the header of the data packet; extracting the encoded data and the check digit based on the data length; decoding the encoded data to generate decoded data;  performing a check on the 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Bird reference and include features from the Ichibachi reference such that transmitting the data packet involves the steps above. This will facilitate the transmittal, storage, and retrieval of the data packet later. 
Regarding claims 4, 12, and 20, Bird teaches encoding the data to be transmitted comprises: performing a serialization operation on the data to be transmitted ([41]: Serial Numbers involved in the transit of data packet 300).
Regarding claims 8 and 16, Bird discloses performing scheduling control by the application layer of the server and the intelligent driving vehicle according to future trajectory information of the intelligent driving vehicle ([47]; [48]; [56]; Fig. 1: Mobile Sensor (described in paragraphs [0019]-[0020]) is within the car; Fig. 8: Step 801;).
Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird and Ichibachi in further view of Harumoto et al. (US 20040193347 A1; “Harumoto”).
Regarding claims 2, 10, and 18, Bird discloses that the generated transit data to be transmitted is based on/relates to information acquired from mobile sensors ([43]); 
acquiring obstacle and traffic light information ([46]: landmarks that can be a corner, an intersection, a ramp, a sign, and the like; landmarks (broadly) comprise obstacles and traffic light); and generating the data to be transmitted based on the obstacle information and traffic light 
However, it does not explicitly state:
acquiring obstacle information by a radar of the intelligent driving vehicle, and acquiring traffic light information by a camera of the intelligent driving vehicle; and 
On the other hand, Harumoto et al. teaches acquiring obstacle information by a radar and acquiring traffic light information by a camera of the intelligent driving vehicle ([0165]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Bird reference and include features from the Yamashiro reference to use a radar and a camera to acquire obstacle and traffic light information. Doing so, would better detect/identify data related to specific objects in the surrounding of the vehicle. 
Regarding claims 3, 11 and 19, Bird discloses:
acquiring vehicle condition information of the intelligent driving vehicle, wherein the vehicle condition information comprises location information, vehicle speed information, acceleration information, and historical trajectory information of the intelligent driving vehicle ([35];[37]; [44]-[46]: Location, Velocity, Black Box, Accelerations, Position Change, Segment/route information stored in database 207 as shown in Fig. 5); 
generating future trajectory information of the intelligent driving vehicle based on the location information, the vehicle speed information, the acceleration information and the historical trajectory information ([46]-[48]: future trajectory is interpreted to refer to segments/routes that the vehicle may take from its departure e.g. A to its destination e.g. G ;Fig. 6); and 
adding the future trajectory information and the vehicle condition information to the data to be transmitted ([53]; Fig. 8: 801-807).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        






/RAMI KHATIB/Primary Examiner, Art Unit 3669